UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7574



HERBERT FOY,

                                            Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden of the Buckingham Cor-
rectional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1863-AM)


Submitted:     May 22, 2001                  Decided:   June 5, 2001


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Foy, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Foy appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Foy v. Braxton, No. CA-99-1863-AM (E.D.

Va. Sept. 28, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2